              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00196-MR


MICHAEL ODELL FAIR,             )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BERRY STEVENS,                  )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      This civil rights action was filed by the incarcerated pro se Plaintiff

pursuant to 42 U.S.C. § 1983. A jury trial is scheduled to commence during

the March 8, 2021 trial term. [Doc. 63]. The parties have been informed that

they may request a judicial settlement conference but they have not, to date,

indicated whether or not they intend to do so. See LCvR 16.3(d); [Doc. 72

at 3, n.3] (notifying the parties that they may request a judicial settlement

conference). The parties shall, within fourteen (14) days of this Order, advise

the Court in writing as to whether they are requesting a judicial settlement

conference in this matter.




        Case 5:18-cv-00196-MR Document 73 Filed 01/15/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the parties shall, within fourteen

(14) days of this Order, advise the Court in writing as to whether they are

requesting a judicial settlement conference in this matter.

      IT IS SO ORDERED.
                             Signed: January 15, 2021




                                          2

        Case 5:18-cv-00196-MR Document 73 Filed 01/15/21 Page 2 of 2
